The plaintiff's intestate was killed in the collision of the defendant's trains which occasioned the injuries complained of in Wallace v. Railroad, ante, p. 504. He was the fireman on train No. 265. There was a trial by jury and a verdict for the plaintiff. The question, whether the printed rules promulgated by the defendant for the government of the train dispatcher and the trainmen were reasonably sufficient and clear, was submitted to the jury, subject to exception. In view of the decision in the Wallace case, this was error. There was no evidence from which it could be found that the rules were not reasonably sufficient for the orderly management of the colliding trains.
Exception sustained: verdict set aside.
All concurred.